Title: Charles Adams to John Adams, 21 March 1796
From: Adams, Charles
To: Adams, John


          
            Dear Sir
            New York March 21. 1796
          
          I am clearly of opinion with you that we stand in need of some magic equally powerful as the Lyre of Amphion to quell the rage of the political elements and yet I have my doubts whether the power of music or eloquence could instil sentiments of Justice or integrity into the minds of some of our Legislators. My dictionaire Historique tells me that Amphion was the son of Jupiter and Antiope that he played with such grace that the rocks followed him. that at the sound of his instrument the stones ranged themselves in perfect order and formed the walls of Thebes. Those who wish to give a reasonable interpretation to the absurdities of Paganism suppose he gained every heart by the power of his eloquence We have lately had occasion for this wonderful instrument to keep the people from revolting against themselves. We have seen a striking example of the rage to imitate Frenchmen We have been witnesses to an insult offered To our house of Assembly as gross as a Parisian mob could have given. I do not like these beginnings. It is true The Assembly

acted with some spirit on the occasion but such examp[les] are too catching and I know of no puni[shment] too severe for such conduct towards a legislat[ive] assembly.
          Mrs Adams and myself are well We keep ourselves very much at home as prudent people in our circumstances ought to do She is a good prudent affectionate wife. Mrs Smith and her family have been very much distressed. Mr de St Hilaire has turned out to be as errant a Chevalier D’industrie as France ever produced and after swindling as many people as he possibly could and his greatest benefactor the most he attempted to run off but was taken by some of his Creditors at Poughkeepsie and confined in jail Amen. Such is the imprudence and folly of trusting and being the dupes to the acts and flattery of Strangers. I have known the vilain from the fourth day after his marriage but had I had the Lyre of Amphion I could not have persuaded that family that he was capable of a meaness.
          with sincere affection I am y[our] / son
          
            Chas Adams
          
        